Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 1 of 14 PAGEID #: 279




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION AT DAYTON

ROBERT CROWDER, JR.,

                 Plaintiff,                                        Case No.: 3:21-cv-103

    v.

DAVE YOST, et al.,                                                 District Judge Michael J. Newman

            Defendants.
______________________________________________________________________________

 ORDER: (1) GRANTING DEFENDANTS’ MOTIONS TO DISMISS (DOC. NOS. 7, 8, 9,
 15, 17, 20, 25, 26) AND (2) TERMINATING THIS CASE ON THE COURT’S DOCKET
______________________________________________________________________________

         This case is presently before the Court on the motions to dismiss filed by Defendant

Mathias H. Heck, Jr.; Defendants Randy Dupree, Jeremy Fischer, and Jason Holdren; Defendant

Attorney General Dave Yost; Defendant Johnson & Johnson; Defendant McKinsey Corporation;

Defendant Judge Robert Peeler; and Defendant Derek Faulkner. Doc. Nos. 7, 8, 9, 15, 17, 20, 25,

26. Pro se Plaintiff filed a memorandum in opposition. Doc. No. 32. The Court has considered

the foregoing, and these motions are now ripe for review.

                                                    I.

         Plaintiff’s pro se complaint 1 alleges 2:

           They have an elaborate human trafficking ring going on they are using
           legislation and the power to prosecute as a way to embezzle millions. They are
           accomplishing this with a settlement that they received from Mckinsey and
           Johnson & Johnson. After receiving the settlement they are then putting
           legislation into effect through chapter 169 of the ohio revised code that will bar
           the beneficiaries of that money through an amendment that Larry Horseback
           pushed through to legislators. So they then don’t put the party on notice of the
           settlement so that they can then take their settlement. Essential violating ohio

1
  The Court questions whether this complaint would have survived scrutiny under 28 U.S.C. § 1915(e)(2), but Plaintiff
paid the filing fee, so we do not answer that question here. Doc. No. 3.
2
  All quotations taken from Plaintiff’s complaint have been left unaltered.
Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 2 of 14 PAGEID #: 280




          citizens right to due process and utilizing this to embezzle money through
          business to business exemptions.

Doc. No. 1 at PageID 4. Regarding the relief requested, Plaintiff states:

          The relief requested is that the attorney general and all state and county
          prosecutors need to stop the malicious prosecution of the drug offenders in ohio.
          The reason for the half of prosecution is because attorney general and all
          prosecutor’s have an unlawful interest in the prosecution. Evidence of the
          unlawful interest is the prosecutor’s violation of defendants rights to be put on
          notice of a settlement in accordance with chapter 169 of the ohio revised code.
          They took this civil rights violation further by covering violation with
          adjustment to legislation which takes effect April 12, 2021. Why is the attorney
          general and his delegates not notifying beneficiaries of this settlement? Why
          are the not holding up there fiduciary duty? It can be argued that service of
          notice was met when they put in news paper. This would be valid if attorney
          general and delegates did not have infractions against citizens.

Doc. No. 1 at PageID 6. Defendants seek to dismiss Plaintiff’s complaint for a number of reasons,

including, but not limited to, failure to state a claim, lack of standing, and lack of personal

jurisdiction. Doc. Nos. 7, 8, 9, 15, 17, 20, 25, 26.

                                              II.

        At the motion to dismiss stage, the Court must accept the non-moving party’s factual

allegations as true and construe the complaint in the light most favorable to the non-moving party.

Hill v. Blue Cross & Blue Shield of Mich., 409 F.3d 710, 716 (6th Cir. 2005). A motion to dismiss

filed pursuant to Rule 12(b)(6) operates to test the sufficiency of the complaint and permits

dismissal for “failure to state a claim upon which relief can be granted.” To show grounds for

relief, Fed. R. Civ. P. 8(a)(2) requires that the complaint contain a “short and plain statement of

the claim showing that the pleader is entitled to relief.”

        While Fed. R. Civ. P. 8 “does not require ‘detailed factual allegations’ . . . it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Pleadings offering

mere “‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will
                                                       2
Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 3 of 14 PAGEID #: 281




not do.’” Id. (citing Twombly, 550 U.S. at 555). In determining a motion to dismiss, “courts ‘are

not bound to accept as true a legal conclusion couched as a factual allegation.’” Twombly, 550

U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). Further, “[f]actual allegations

must be enough to raise a right to relief above the speculative level.” Id.

        In order “[t]o survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at

678. A claim is plausible where “plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. Plausibility “is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

has acted unlawfully.” Id. “[W]here the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged -- but it has not ‘show[n]’ --

‘that the pleader is entitled to relief.’” Id. at 679 (alteration in original) (citing Fed. R. Civ. P.

8(a)(2)).

        While pro se parties must satisfy basic pleading requirements, Wells v. Brown, 891 F.2d

591, 594 (6th Cir. 1989), their pleadings must be liberally construed and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Nevertheless, “even a pro se complaint

‘must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.’” Ogle v. Columbia Gas Transmission, LLC, 513 F. App’x 520, 522 (6th Cir. 2013)

(quoting Iqbal, 556 U.S. at 678).

                                            III.

        Defendants Yost, Holdren, Dupree, Fischer, Heck, Peeler, Faulkner, McKinsey

Corporation, and Johnson & Johnson each move to dismiss Plaintiff’s complaint under Fed. R.

Civ. P. 12(b)(6) for failure to state an actionable claim. Doc. Nos. 7, 8, 9, 15, 17, 20, 25, 26.
                                                   3
Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 4 of 14 PAGEID #: 282




       A. Immunity

       Defendants Heck, Holdren, Dupree, Fisher, Yost, Peeler, and Faulkner each assert that

Plaintiff’s claims are barred by various immunity provisions. Doc. Nos. 7, 8, 9, 25, 26. Defendants

Heck, Holdren, Dupree, Fisher, and Faulkner each assert that Plaintiff’s claims are barred by

absolute prosecutorial immunity, or, in the alternative, qualified immunity. Defendant Yost asserts

that Eleventh Amendment immunity bars Plaintiff’s claims against him. Defendant Judge Peeler

argues that absolute judicial immunity shields him from Plaintiff’s claims. While Plaintiff

responds to the arguments regarding qualified immunity, Plaintiff does not specifically respond to

the claims regarding prosecutorial immunity, judicial immunity, and Eleventh Amendment

immunity. Doc. No. 32-2. The Court will address each of these arguments in turn.

               1. Prosecutorial Immunity

       Prosecutorial immunity bars claims against prosecutors for performing their prosecutorial

functions. Imbler v. Pachtman, 424 U.S. 409, 420 (1976). “Prosecutors are entitled to absolute

immunity for conduct ‘intimately associated with the judicial phase of the criminal process.’”

Manetta v. Macomb Cnty. Enforcement Team, 141 F.3d 270, 274 (6th Cir. 1998) (quoting Imbler,

424 U.S.at 430). Prosecutorial immunity includes a county prosecutor’s initiation of a prosecution

and presentation of the State’s case at trial. Imbler, 424 U.S. at 431; see also Ireland v. Tunis, 113

F.3d 1435, 1446 (6th Cir. 1997). Such “absolute prosecutorial immunity is not defeated by a

showing that a prosecutor acted wrongfully or even maliciously.” Lomaz v. Hennosy, 151 F.3d

493, 498 n.7 (6th Cir. 1998) (citing Grant v. Hollenbach, 870 F.2d 1135, 1138 (6th Cir. 1989)).

       Plaintiff’s complaint alleges that “the attorney general and all state and county prosecutors

need to stop the malicious prosecution of the drug offenders in ohio.” Doc. No. 1 at PageID 6. He

additionally asserts that “[t]he reason for the halt of prosecution is because attorney general and

all prosecutor’s have an unlawful interest in prosecution.” Id. Plaintiff requests to know why the

                                                  4
Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 5 of 14 PAGEID #: 283




Attorney General and his delegates are not notifying certain unidentified beneficiaries of the

alleged settlement he briefly mentions in his complaint. Id.

       Defendant Heck serves as the Montgomery County Prosecutor. Doc. No. 7 at PageID 34.

He asserts that to the extent that Plaintiff brings these claims in relation to his position as the

Montgomery County Prosecutor, and in relation to his role in prosecuting drug offenders,

Defendant Heck is entitled to absolute immunity. Id.

       Defendant Holdren is the elected Prosecuting Attorney of Gallia County, Ohio. Doc. No.

8 at PageID 45.     Defendants Dupree and Fisher are assistant Gallia County prosecutors. Id.

Defendants Holdren, Dupree, and Fisher note that Plaintiff does not plead any personal

involvement of these defendants and that these defendants are not mentioned outside of the case

caption.   Id.   Plaintiff’s complaint focuses on the “power to prosecute” and “malicious

prosecution” of “drug offenders.” Id. Defendants Holdren, Dupree, and Fisher assert that because

Plaintiff’s complaint is based on their alleged unlawful initiation of lawsuits in their prosecutorial

roles, they are entitled to absolute prosecutorial immunity. Id.

       Finally, Defendant Faulkner similarly argues that to the extent Plaintiff brings these causes

of action against him in his capacity as a Warren County Assistant Prosecutor, for his role in

prosecuting drug offenders, he is entitled to absolute immunity. Doc. No. 26 at PageID 113.

       Plaintiff’s memorandum in opposition does not address these arguments. While Plaintiff

refers to “defendants counterclaims” of immunity, he does not provide any argument that

specifically addresses prosecutorial immunity. See generally Doc. No. 32-3. Thus, Defendants’

arguments are unrefuted. Furthermore, Plaintiff’s assertions that -- “the attorney general and all

state and county prosecutors need to stop the malicious prosecution of the drug offenders in ohio”

and that “[t]he reason for the halt of prosecution is because attorney general and all prosecutor’s



                                                  5
Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 6 of 14 PAGEID #: 284




have an unlawful interest in prosecution” -- were directly related to the Defendants’ role in

initiating and presenting cases. Doc. No. 1 at PageID 6. Because prosecutorial immunity bars

claims related to the initiation and presentation of cases, Plaintiff’s claims are barred by absolute

prosecutorial immunity. Imbler, 424 U.S. at 431.

        Additionally, each of these Defendants assert that if the claims are not barred by absolute

prosecutorial immunity, then the claims are barred by qualified immunity. Doc. Nos. 7, 8, 26. As

the Court finds that prosecutorial immunity bars the claims against Defendants Heck, Holdren,

Dupree, Fisher, and Faulkner, there is no need to reach the argument that the claims are also barred

by qualified immunity.

                2. Eleventh Amendment Immunity

        Plaintiff brings a claim against Ohio Attorney General Dave Yost based on the same

alleged malicious prosecution of certain drug offenders. Doc. No. 1. In response, Attorney

General Yost argues that Plaintiff’s official capacity claims against him are barred by the Eleventh

Amendment. Doc. No. 9 at PageID 51.

        The Eleventh Amendment expressly provides that federal courts have no jurisdiction over

“any suit in law or equity” filed “against one of the United States.” U.S. Const. amend. XI. This

sovereign immunity also extends to state officials sued in their official capacities. Maben v.

Thelen, 887 F.3d 252, 270 (6th Cir. 2018). “[A] suit against a state official in his or her official

capacity is not a suit against the official but rather is a suit against the official’s office … As such,

it is no different from a suit against the State itself.” Will v. Mich. Dep't of State Police, 491 U.S.

58, 71 (1989) (citations omitted). “Generally, plaintiffs must designate in which capacity they are

suing defendants; if not, by operation of law, defendants are deemed sued in their official

capacities.” Soper v. Hoben, 195 F.3d 845, 853 (6th Cir. 1999). In this case, Plaintiff refers to



                                                   6
Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 7 of 14 PAGEID #: 285




Defendant Yost as “attorney general” in his Complaint. Doc. No. 1 at PageID 6. Thus, the Court

construes this action as one against Defendant Yost in his official capacity.

        The United States Supreme Court has recognized a narrow exception to Eleventh

Amendment sovereign immunity for lawsuits against government officials in their official

capacities if a plaintiff seeks only non-monetary relief. Ex Parte Young, 209 U.S. 123, 155-56

(1908). The Ex Parte Young exception permits a plaintiff suing a defendant in their official

capacity to “seek prospective relief to end a continuing violation of federal law.” Doe v. Wright

State Univ., No. 3:16-cv-469, 2017 WL 3671240, at *4 (S.D. Ohio Aug. 24, 2017) (citing Diaz v.

Mich. Dep’t of Corr., 703 F.3d 956, 964 (6th Cir. 2014)). However, a plaintiff cannot use the Ex

Parte Young exception to seek relief that is retrospective. See Diaz 703 F.3d at 965.

        For the Ex Parte Young exception to apply, Plaintiff must also include sufficient allegations

describing the “connection” between the enforcement by the government official and the

underlying unconstitutional act. Children’s Healthcare is a Legal Duty v. Deters, 92 F.3d 1412,

1415 (6th Cir. 1996) (“[S]uch officer must have some connection with the enforcement of the act,

or else it is merely making ... the state a party” (quoting Young, 209 U.S. at 157)). “General

authority to enforce the laws of the state is not sufficient to make government officials the proper

parties to litigation challenging the law.” Id. at 1416 (citations omitted). The Ex Parte Young

exception “requires more than a bare connection to administering a statute” and does not apply to

state officials who lack a “special relation to the particular statute” or “[are] not expressly directed

to see its enforcement.” Russell v. Lundergan-Grimes, 784 F.3d 1037, 1047 (6th Cir. 2015)

(quoting Young, 209 U.S. at 157).

        In this case, the Ex Parte Young exception does not apply. Plaintiff does not allege any

direct connection between the Ohio Attorney General’s implementation of an unknown



                                                   7
Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 8 of 14 PAGEID #: 286




“amendment” to Ohio Rev. Code Chapter 69 and a violation of Plaintiff’s constitutional rights.

Children’s Healthcare is a Legal Duty, 92 F.3d at 1415. The Ohio Attorney General is not directly

connected to legislative amendments or to distribution of settlement money from lawsuits, thus,

Plaintiff fails to state a sufficient connection to any statute to trigger the Ex Parte Young exception.

See Young, 209 U.S. at 157. Attorney General Dave Yost is entitled to Eleventh Amendment

immunity on Plaintiff’s claims.

               3. Judicial Immunity

       Judge Peeler moves to dismiss Plaintiff’s complaint, asserting that absolute judicial

immunity precludes claims against him for injunctive relief. Doc. No. 25 at PageID 104-05.

Plaintiff does not mention Judge Peeler by name in the complaint, so it is unclear what relief

Plaintiff requests from him. More generally, however, Plaintiff appears to seek injunctive relief,

as he requests that the Attorney General and county prosecutors stop the “malicious prosecution”

of drug offenders in Ohio. Doc. No. 1 at PageID 6. Regardless of the type of relief sought, absolute

judicial immunity shields Judge Peeler from Plaintiff’s claims.

       “It is well-established that judges enjoy judicial immunity from suits arising out of the

performance of their judicial functions.” Brookings v. Clunk, 389 F.3d 614, 617 (6th Cir. 2004).

To the extent the Court construes Plaintiff’s complaint as one arising under 42 U.S.C. § 1983, state

judges, like Judge Peeler, enjoy absolute immunity from liability under 42 U.S.C. § 1983. Id.

Absolute immunity protects judges acting in their judicial capacity even where a judge acts

corruptly or with malice. Id.; see also Mireles v. Waco, 502 U.S. 9, 11 (1991).

       Judicial immunity can be overcome in only two circumstances: (1) a judge is not immune

from liability for nonjudicial actions (i.e., actions not taken in the judge’s judicial capacity); and

(2) a judge is not immune for actions taken in the complete absence of all jurisdiction. Leech v.

DeWeese, 689 F.3d 538, 542 (6th Cir. 2012) (citing Mireles, 502 U.S. at 11-12). While the cause
                                                   8
Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 9 of 14 PAGEID #: 287




of action Plaintiff brings against Judge Peeler is not entirely clear from his complaint, Plaintiff

refers to a settlement, malicious prosecution, and distribution of funding to beneficiaries. Doc.

No. 1 at PageID 6. This characterization suggests that the cause of action stems from Judge Peeler’s

judicial actions as they pertain to criminal prosecutions in his courtroom or some type of settlement

he approved in his judicial capacity. Additionally, Plaintiff does not allege that Judge Peeler

lacked jurisdiction to decide any particular case. As Plaintiff does not allege facts that, when

accepted as true, show either of the exceptions to judicial immunity apply, Judge Peeler is entitled

to absolute judicial immunity from Plaintiff’s claims. Cf. Schorle v. City of Greenhills, 524 F.

Supp. 821, 828 (S.D. Ohio 1981), abrogated on other grounds by Vodila v. Clelland, 836 F.2d

231, 235 (denying motion to dismiss on grounds of judicial immunity after finding that a mayor

serving as judicial officer in mayoral court acted without any jurisdiction).

       B. Plausibility Standard

       Defendants assert that Plaintiff’s complaint fails to state an actionable claim. Defendants

contend that Plaintiff’s complaint is unsupported, utilizes formulaic labels and conclusions, and

does not contain sufficient factual content to make out any legal cause of action. Doc. Nos. 7, 8,

9, 15, 17, 20, 25, 26. Plaintiff does not specifically respond to these arguments. Doc. No. 32-3.

       Allegations set forth in a pleading “must be simple, concise, and direct.” Fed. R. Civ. P.

8(d)(1). A complaint must contain “either direct or inferential allegations respecting all material

elements necessary for recovery under a viable legal theory.” Phila. Indem. Ins. Co. v. Youth Alive,

Inc., 732 F.3d 645, 649 (6th Cir. 2013) (citation and internal quotation marks omitted). Without

the clear expression of valid, cognizable legal theory, a complaint fails to put defendants on notice

of the claims against them. Pethtel v. Tenn. Dep't of Child. Servs., No. 3:10-CV-469, 2020 WL

6827791, at *2 (E.D. Tenn. Nov. 20, 2020).



                                                 9
Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 10 of 14 PAGEID #: 288




       While pro se pleadings are to be “liberally construed,” they must still satisfy basic pleading

requirements. Wells, 891 F.2d at 594. The Court is “not required to conjure up allegations not

pleaded or guess at the nature of an argument.” Brown v. Wal-Mart Stores, Inc., 507 F. App’x 543,

547 (6th Cir. 2012); Bender v. Dep't of Veterans Affairs, No. 3:20-cv-441, 2021 WL 1087365, at

*1 n. 1 (S.D. Ohio Mar. 22, 2021). While a pro se plaintiff “is not required to recite chapter and

verse of the statute upon which he relies, he must provide the court and the defendant with

sufficient information about the basis for his claim to satisfy federal notice pleading requirements.”

Hawkins v. Youngstown Mun. Ct., No. 4:12-CV-1029, 2012 WL 4050167, at *2 (N.D. Ohio Sept.

13, 2012).

       The Court has conducted an extensive and careful review of the complaint, accepting its

factual allegations as true and construing it in the light most favorable to Plaintiff. Hill, 409 F.3d

at 716. However, the Court finds the complaint deficient in many areas due to the vagueness in

which Plaintiff alleges claims against the many Defendants. Defendants are largely left to guess

about what specific claims Plaintiff seeks to raise. However, noting that “appropriate liberal

construction requires active interpretation in some cases to construe a pro se” pleading, Franklin

v. Rose, 765 F.2d 82, 85 (6th Cir. 1985), the Court has identified and will address several potential

claims that Plaintiff seems to assert.

       The first two sentences of Plaintiff’s complaint assert “they have an elaborate human

trafficking ring going on they are using legislation and the power to prosecute as a way to embezzle

millions. They are accomplishing this with a settlement that they received from Mckinsey and

Johnson & Johnson.” Doc. No. 1 at PageID 4. Plaintiff continues, “[a]fter receiving the settlement

they are then putting legislation into effect through chapter 169 of the ohio revised code that will

bar the beneficiaries of that money through an amendment that Larry Horseback pushed through



                                                 10
Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 11 of 14 PAGEID #: 289




to legislators.” Id. Plaintiff argues that “they” don’t put the beneficiaries on notice of this

settlement in order to take money from the settlement. Id.

       While it is not entirely clear who “they” are, the Court will assume this refers to all

Defendants. Liberally construed, this claim could be an allegation that Defendants were involved

in a civil conspiracy under 42 U.S.C. § 1983 to engage in human trafficking and embezzlement.

       “A civil conspiracy is an agreement between two or more persons to injure another by

unlawful action.” Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985). While there need not be

an express agreement, Plaintiff must establish “that there was a single plan, that the alleged

coconspirator shared in the general conspiratorial objective, and that an overt act was committed

in furtherance of the conspiracy that caused injury to the complainant.” Id. at 944. “It is well-

settled that conspiracy claims must be pled with some degree of specificity and that vague and

conclusory allegations unsupported by material facts will not be sufficient to state such a claim

under § 1983.” Spadafore v. Gardner, 330 F.3d 849, 854 (6th Cir. 2003).

       Plaintiff’s complaint fails to plausibly establish these elements in the instant case. The

complaint fails to plead facts showing the existence of a “single plan.” See Hooks, 771 F.2d at 944.

Plaintiff makes only conclusory allegations that Defendants conspired to engage in human

trafficking, to use the proceeds of an unknown settlement to embezzle money, and to rely on an

unnamed piece of legislation to enable Defendants to embezzle this money. Doc. No. 1 at PageID

4. Plaintiff does not put forth factual allegations that would support the conclusory statements that

all Defendants conspired with one another. Trans Rail Am., Inc. v. Hubbard Twp., 478 F. App’x

986, 988 (6th Cir. 2012); Farhat v. Jopke, 370 F.3d 580, 599 (6th Cir. 2004). Because conclusory

statements of a conspiracy are insufficient, Plaintiff’s complaint does not state a plausible claim

for civil conspiracy. Trans Rail, 478 F. App’x at 988.



                                                 11
Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 12 of 14 PAGEID #: 290




       Next, Plaintiff alleges that the previously discussed actions of Defendants are “violating

ohio citizens right to due process and utilizing this to embezzle money through business to business

exemptions.” Doc. No. 1 at PageID 4. Liberally construed, the Court interprets this to be a 42

U.S.C. § 1983 claim for violation of due process under the Fourteenth Amendment.

       In order to state a claim under § 1983, a plaintiff must: (1) allege the violation of a right

secured by the Constitution and law of the United States; and (2) show that the alleged deprivation

was committed by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1991)

(citations omitted). The Court assumes that Plaintiff brings these claims against Defendants in both

their official and individual capacities.

       “[A] section 1983 action against [an official] in his or her official capacity is treated as an

action against the [public] entity itself.” Barber v. City of Salem, Ohio, 953 F.2d 232, 237 (6th

Cir. 1992) (citing Hafer v. Melo, 502 U.S. 21, 25 (1991)). Thus, any official capacity claims

Plaintiff brings against Defendants are, in actuality, claims against Defendants’ associated entities

including: the State of Ohio (Defendant Yost); Gallia County (Defendants Holdren, Dupree, and

Fisher); and Montgomery County (Defendant Heck).

       As discussed supra Part.III.A.2, any official capacity claim against Attorney General Yost

and, in turn, the State of Ohio, is barred by sovereign immunity. Maben, 887 F.3d at 270. On the

other hand, local government entities, such as Gallia County and Montgomery County, are

considered persons and “may be sued for constitutional deprivations.” Monell v. Dep’t of Soc.

Servs., 436 U.S. 658 (1978). However, these entities cannot be held liable under § 1983 for the

acts of employees or officials on a respondeat superior theory. Id. at 693. Instead, an official

policy or custom must be the “moving force” behind the alleged constitutional deprivation.” See

City of Canton v. Harris, 489 U.S. 378, 389 (1989). To demonstrate Monell liability, a plaintiff



                                                 12
Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 13 of 14 PAGEID #: 291




must: (1) identify the policy or custom; (2) connect the policy to the governmental entity; and (3)

show injury of a constitutional magnitude incurred because of that policy’s execution. Alkire v.

Irving, 330 F.3d 802, 815 (6th Cir. 2003) (internal citations omitted).

        Here, Plaintiff fails to allege the existence of a custom or policy that resulted in his alleged

constitutional injuries. See Doc. No. 1. Thus, any Monell claims against Gallia and Montgomery

County fail and are dismissed.

        As to the claims against Defendants Yost, Holdren, Dupree, Fischer, Heck, Peeler, and

Faulkner in their individual capacities, as previously discussed supra Part.III.A., each of these

Defendants are immune from individual liability based on either Eleventh Amendment immunity,

absolute prosecutorial immunity, or absolute judicial immunity.

        Finally, to the extent that Plaintiff asserts a due process claim against McKinsey

Corporation and Johnson & Johnson, this claim also fails. McKinsey Corporation and Johnson &

Johnson are private corporations and are not state actors under § 1983. A private party’s actions

can constitute “state action” under the Fourteenth Amendment if that party’s actions may be “fairly

attributable to the state.” Wolotsky v. Huhn, 960 F.2d 1331, 1335 (6th Cir. 1992) (citing Lugar v.

Edmondson Oil Co., 457 U.S. 922, 937 (1982)). Only where “there is such a close nexus between

the State and the challenged action that seemingly private behavior may be fairly treated as that of

the State itself. Brent v. Wayne Cty. Dep’t of Human Servs., 901 F.3d 656, 676 (6th Cir. 2018)

(quoting Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)). A

plaintiff must plead -- through specific factual details in the complaint -- that the requisite nexus

exists between the state and the private actor. Id. at 677. Plaintiff fails to do so.

        McKinsey Corporation and Johnson & Johnson are only mentioned in one sentence in

Plaintiff’s “Statement of Claim” where he alleges that Defendants are “embezzle[ing] billions”



                                                  13
Case: 3:21-cv-00103-MJN-SLO Doc #: 38 Filed: 09/13/21 Page: 14 of 14 PAGEID #: 292




through a settlement involving these two Defendants. Doc. No. 1 at PageID 4. This one sentence

is insufficient to allege a close nexus between the state and either McKinsey Corporation or

Johnson & Johnson. Plaintiff also fails to identify what process was due, what liberty or property

was deprived, or how his rights were infringed personally. Siefert v. Hamilton Cty., 951 F.3d 753,

762 (6th Cir. 2020) (“To sue under [the due process] clause, the [plaintiffs] must have a liberty or

property interest that triggers the process requirement, and then they must show they received

insufficient process.”). Thus, any due process claim against McKinsey Corporation and Johnson

& Johnson must be dismissed.

        Because the Court is unable to identify any plausible claim in Plaintiff’s complaint,

Defendants Yost, Holdren, Dupree, Fischer, Heck, Peeler, Faulkner, McKinsey Corporation, and

Johnson & Johnson’s motions to dismiss under Fed. Civ. P. 12(b)(6) for failure to state an

actionable claim are GRANTED. Doc. Nos. 7, 8, 9, 15, 17, 20, 25, 26.

                                          IV.

        For the foregoing reasons, the Court GRANTS the motions to dismiss filed by Defendants

Yost, Holdren, Dupree, Fischer, Heck, Peeler, Faulkner, McKinsey Corporation, and Johnson &

Johnson. Doc. Nos. 7, 8, 9, 15, 17, 20, 25, 26. This case is TERMINATED on the Court’s docket.

        IT IS SO ORDERED.

Date:   September 9, 2021                            s/Michael J. Newman
                                                     Hon. Michael J. Newman
                                                     United States District Judge




                                                14
